UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
MARY CARLSON, CIVIL ACTION NO. 1:19-CV-00459
Plaintiff
VERSUS JUDGE DRELL
DOLLAR GENERAL, MAGISTRATE JUDGE PEREZ-MONTES
Defendant
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Plaintiffs Motion to Remand and Motion for Attorney
Fees (Doc. 8) is DENIED.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

HE day of December, 2019.

   

ca

DEE D. DRELL, JUDGE >
UNITED STATES DISTRICT COURT

 
